PER CURIAM.
The defendant appeals his conviction for grand theft auto and burglary of a conveyance claiming the state impermissibly struck a prospective juror. We affirm. It is within the trial court’s discretion to determine the propriety of the reasons for a peremptory strike. See Franqui v. State, 699 So.2d 1332 (Fla.1997), cert. denied 523 U.S. 1097, 118 S.Ct. 1582, 140 L.Ed.2d 797 (1998); State v. Holiday, 682 So.2d 1092 (Fla.1996). The record supports a race-neutral reason for the peremptory strike, and thus there is no error. See Plaza v. State, 699 So.2d 289, 290 (Fla. 3d DCA 1997).
AFFIRMED.